This was a suit brought by the United States  Mexican Trust Company in the District Court of Harrison County, Texas, against the Texas Southern Railway Company, to establish the validity of seven hundred and ninety-two bonds of the railway company, of the par value of one thousand dollars each, to foreclose a mortgage made and executed by the said railway company to secure the said bonds, and to have a receiver appointed to take charge of the mortgaged property of the railway company pending the litigation. The petition was filed on July 11, 1904, on which date a receiver was appointed, and on September 22, 1904, a judgment was rendered declaring the seven hundred and ninety-two bonds valid and existing obligations of the Texas Southern Railway Company, foreclosing the mortgage and ordering the property covered thereby sold, classifying a number of claims presented on the part of the interveners and ordering the road operated by the receiver who had been theretofore appointed.
The mortgage sought to be foreclosed was executed by the Texas Southern Railway Company to the United States  Mexican Trust Company and dated July 1, 1902, to secure bonds which were to be thereafter issued by the railway company in the sum of five million dollars, or so much thereof as the Railroad Commission of Texas should allow. Pursuant to the authority of the Railroad Commission seven hundred and ninety-two bonds adjudged by the court to be valid and existing obligations of the railway company, were issued. Certain of these bonds were issued and sold to the parties named in the decree and certain of them were issued and pledged as collateral security. The bonds that were pledged as collateral security were issued under a contract with the Delaware Western Construction Company, and the Texas Southern Railway Company, and were for indebtedness incurred and money loaned or other value received at the time the pledges were made, and the pledges were made in good faith. The United States  Mexican Trust Company issued its certain certificates, called "Collateral Trust Certificates," to the amount of $175,000, payable to bearer and running three years and bearing interest at the rate of seven and a half percent per annum. These certificates evidence the primary loans for which some of said bonds were pledged as collateral security, and others were pledged for other loans and indebtedness.
The first question raised by the appeal is, were the bonds issued for a consideration deemed valuable in law? The decree recites that the allegations of plaintiff's petition are true. The allegations in the petition are in substance that the Texas Southern Railway Company *Page 482 
issued its first mortgage bonds in the amount of $792,000 and that they are valid. The decree recites that these bonds were issued under the authority and approval of the Railroad Commission of Texas, and are valid and existing obligations of the defendant; that some of the bonds are held and owned by various persons, named in the decree, in absolute ownership and were acquired for value and in good faith.
There is no statement of facts in the record. The decree recites that it was rendered after hearing of evidence, and the several reports of the master in chancery, and after the court had been fully advised in the premises. The contention insisted upon by plaintiff in error seems to be that the bonds were not valid in that they were not issued for money paid, labor done or property actually received. The Constitution provides that "no corporation shall issue stock or bonds, except for money paid, labor done, or property actually received, and all fictitious increase of stock or indebtedness shall be void." Const. art. 12, sec. 6. This provision of the Constitution does not require that the corporation shall receive a dollar in money for each dollar of indebtedness, but that the amount received shall bear some reasonable approximation to the amount of indebtedness. Northside Ry. Co. v. Worthington, 88 Tex. 573
[88 Tex. 573]. The decree showing that the bonds are valid obligations of the Texas Southern Railway Company, and that the owners acquired them for value and in good faith, it will be inferred, in the absence of a statement of facts, that the trial judge had before him evidence that they were issued for a consideration authorized by the Constitution and statutes.
Did the railway company have authority to pledge its bonds as collateral security for money, or property actually received? The railway company had power under the Constitution to issue its bonds and we think the authority is broad enough to embrace a pledge, as well as a sale of its bonds. When the bonds were pledged and money or property actually received as a result of such pledge the bonds were in effect "issued for" such money and property. Illinois Trust Co. v. Pac. Ry. Co., 117 Cal. 332, 49 Pac. Rep., 197; Duncomb v. New York, H.  N. Ry. Co.,84 N.Y. 190; Nelson v. Hubbard, 96 Ala. 238, 11 So. Rep., 428; Memphis  L. R. R. Co. v. Dow, 120 U.S. 287; Atlantic Trust Co. v. Woodbridge Canal  Irrigation Co., 79 Fed. Rep., 842; Sioux City Ry. Co. v. Manhattan Trust Co., 92 Fed. Rep., 431. The decree recites that "the court doth find and doth order, adjudge and decree that the following of said mortgage bonds have been issued and are now held in pledge made by the defendant by and with the Delaware Western Construction Company for indebtedness incurred thereon and money loaned or value received at the respective times said pledges were made and in good faith and that said bonds are now held by the following named persons and the following owners." It then recites the names of the pledgees, the amount of the bonds, and the amount of the debts which they secure. The railway company had the right to pledge its bonds as collateral security for money or property actually received as a result of such pledge.
The decree shows four bonds were issued, one to Jacob Kline, one to E. E. Barton, one to J. H. Penner, and one to L. E. Walker and twelve to L. E. Walker, trustee, and that said bonds were issued *Page 483 
for value, have been negotiated and are held in absolute ownership and were acquired for value and in good faith. As stated, there being no statement of facts in the record, and, as the judgment of the court shows that it was rendered after hearing the evidence and the several reports of the master in chancery, it will be conclusively presumed that the necessary facts were before the court to support its judgment. It was proper for the court to find that bonds had been issued and negotiated and were acquired for value and in good faith without determining either the amount due on the bonds or who held them, especially where, as in this instance, the court reserved the right, and made provision therefor in the decree, to allow the bondholders to come in afterwards and prove up their ownership and indebtedness.
Complaint is made that the court erred in paragraph X of said decree, in subdivision (b) thereof, in adjudging that there was due F. M. Hubbell $49,927 on certificates numbered from six to twenty-seven, which makes only twenty-two certificates, each certificate being for one thousand dollars. The material question to be settled by the decree was the amount due F. M. Hubbell, and this it correctly states as $49,927. It was not necessary to state the number of certificates he held, and if there is a clerical error, as there seems to be, in stating the number it becomes immaterial in view of the fact that the amount of his debt is correctly shown. The master's report copied in the record shows the correct number of certificates held by Hubbell and gives their numbers. These remarks apply to the fourth and fifth assignments and the same are overruled.
It is contended that the court erred in adjudging that persons named in the decree who hold bonds as collateral security should pro rate in the proceeds of the sale of the road on the basis of the collateral held and not on the basis of the debt secured. The court adjudged that the holders of the bonds pledged as security for their indebtedness against the railway company should participate in the proceeds of the sale of the mortgaged property until their primary indebtedness was paid, on the basis of the bonds and not on the basis of the debt. The decree further provides that when such primary indebtedness is paid, said bonds shall be re-delivered to defendant railway company. In this respect the decree is correct. One holding bonds pledged as collateral security is entitled to prove them up to the extent of their face value and have a distribution out of the funds accruing from the sale under a foreclosure, on the basis of the bonds to the extent of the amount of his primary debt and interest. 5 Thompson on Cor., sec. 6265; Rice's Appeal, 79 Pa. St., 168; Duncomb v. Railway Co., 84 N.Y. 190.
The eighth assignment of error is, the court erred in subdivision (2) of paragraph X, in adjudging that the primary debt due F. M. Hubbell and named in (A), (B), (C), (D) and (E), in subdivision (2) of paragraph X, are to be paid out of the proceeds of the sale of the road, when there is no finding that said debts are due by the Texas Southern Railway Company. There is no proposition presented under this assignment, nor does it clearly appear in the assignment wherein there is error in the paragraph of the decree complained of. The suit was brought by the United States  Mexican Trust Company *Page 484 
against the Texas Southern Railway Company, a corporation. It alleged the execution and issuance of $792,000 of bonds by the Texas Southern Railway Company and alleged facts showing that said bonds were legally issued. The decree finds that the allegations of the petition are true. It recites that $792,000 in bonds have been issued and are valid and existing obligations of the defendant. The decree fairly adjudges these bonds are debts due by the Texas Southern Railway Company. These remarks apply to the eighth, tenth and eleventh assignments which are overruled.
The court did not err in decreeing that the City National Bank of Kansas City should prorate on the basis of twenty-five bonds, held by it as collateral, when its debt was only $6,800 and which amount was further secured by the notes of the Enid Bank.
The court adjudged that four bonds were originally issued and delivered to Scott, Jones  Company, and that three of the same were held at the time of the decree by John M. Gardner, and that thirteen bonds were held at the time by D. H. Scott. It was further stated that the nature of the holding of these bonds was not at the time ascertainable. Jurisdiction of the cause was specially retained for the purpose of hearing and determining the ownership of bonds, classifying claims, etc. The court did not err in decreeing that these bonds were valid, without stating the amount of the debt for which the same were pledged as security.
The court in the decree classified all the claims as follows: Class "A" was Receiver's Debts; Class "B" was Labor Liens; Class "C" Statutory Liens; Class "D" the Bonds; Class "E" Floating Debts.
It is contended that the court erred in subdivision (2), paragraph X, in decreeing that F. M. Hubbell has collateral bonds to secure $8,597.62 due on pay checks, assigned to Class "E" inferior to the bonds because this gives him a double security, as Class "E" has certain rights separate from Class "D" which is the bonds, and the same is not consistent with that part of the decree assigning that amount to Class "E," and refusing to put same in Class "C" or "B."
We are of the opinion there is no error in the decree in this respect. F. M. Hubbell held pay checks, amounting to $8,597.62 which debt was placed in Class "E." This indebtedness was secured by bonds pledged to him as collateral. The bonds were valid obligations of the Texas Southern Railway Company.
It is contended in the fifteenth assignment that the court erred in rendering judgment on the collateral trust certificates, and on the bonds held as pledge or collateral security, and on the debt for which the bonds and certificates were held as security, because there was no pleading in the cause justifying or supporting such a judgment. The petition alleged that bonds to the number of seven hundred and ninety-two of the face value of $1,000 each were issued by the railway company, and were outstanding obligations against it. No personal judgment in favor of the plaintiff was asked on these bonds, there being no personal debt due the plaintiff as trustee, nor did the court render such judgment. The petition prayed for a judgment decreeing bonds to be valid and existing obligations and a foreclosure of the mortgage, and the court so decreed. The judgment shows that various *Page 485 
interventions had been filed in the cause and that the main case and these interventions were tried as a consolidated case. The pleadings of these interveners are not contained in the record. The decree was rendered on the pleadings of plaintiff and defendant, and that of interveners, together with the reports of the master in chancery, and the evidence adduced. In this condition of the record we conclude there is no merit in the fifteenth assignment and it is overruled.
It is insisted that the United States  Mexican Trust Company is not shown to have any authority to transact business in Texas, and therefore the collateral trust certificates issued by it are void, and the amount adjudged to it in said decree is error. It does not appear that the United States  Mexican Trust Company issued the certificates in Texas, or that it transacted business in Texas. The record shows that the mortgage deed of trust was delivered in Kansas City, Missouri. The United States  Mexican Trust Company is a Missouri corporation. It could prosecute this suit without taking out a permit to do business in Texas. Security Co. v. Bank, 93 Tex. 575
[93 Tex. 575].
We conclude that no reversible error is shown in the record and the judgment is affirmed.
Affirmed.
                OPINION ON MOTION FOR REHEARING.
The plaintiff in error in its motion for rehearing complains of the statement in the opinion, that "the judgment shows that various interventions had been filed in the cause and that the main case and these interventions were tried as a consolidated case." The recitation in the decree is, "Now on this 22d day of September, A.D., 1904, comes plaintiff, the United States and Mexican Trust Company by Cook and Gossett, its attorneys and counsel, and comes the defendant by Eberhart and Barnwell, its attorneys and counsel, and comes S. P. Jones, the receiver herein appointed on July 11, 1904, by John M. Gardner, his attorney and counsel and also comes the various interveners and parties in causes consolidated with this cause by their respective attorneys and counsel and this cause being regularly called and coming regularly on for trial upon the pleadings, and the evidence and the several reports of Y. D. Harrison, the master in chancery herein appointed, upon various of the matters referred to him," etc.
The record contains only the pleadings of the plaintiff and defendant. Those of the interveners and those of the parties in causes consolidated with this case are not contained in the record. In this condition of the record it will be inferred in support of the decree that the pleadings before the court were sufficient to sustain the judgment.
The motion for rehearing is overruled.
Overruled.
Writ of error refused. *Page 486